OPINION OF THE COURT
Smith, J.
This case raises the question of whether it is possible for a parent who has custodial rights to a child to be guilty of kidnapping that child. We hold that it is possible, and that it happened here, where defendant used his baby daughter as a hostage, threatening to kill her if the police approached him.
I
Defendant had a romantic relationship with a woman whom we will call Mary, which ended a few days after their daughter was born. Mary then moved with the baby from Brooklyn, where she and defendant had both been living, to Ulster County. There was no court order affecting the custody of the child, so defendant and Mary were equally entitled to custody.
When the baby was six weeks old, defendant paid an unexpected visit to Mary’s new home. He and Mary had an argument, in the course of which he abused her verbally, threatened her with a knife, and cut her. He then calmed down and permitted Mary to leave for work, while the baby remained with him. Mary called her mother and a friend from her car, and the friend called the police.
Some time later, Mary’s mother and stepfather came to Mary’s home and found defendant outside the house, holding *326the baby. Shortly after that, Mary, her employer and several police officers arrived on the scene. At the sight of the police, defendant took out a knife and gestured toward the baby with it; still holding the baby, he retreated into the house. There followed a lengthy discussion in a bedroom between defendant and the police officers, during which defendant held the knife near the child’s chest and throat, and told the officers that if they came closer he would kill the child. He was finally persuaded to give the baby, unharmed, to the police.
Defendant was convicted of kidnapping in the second degree, as well as burglary, endangering the welfare of a child and two weapons offenses. The Appellate Division affirmed, holding among other things that the evidence of kidnapping was legally sufficient (83 AD3d 1113 [3d Dept 2011]). A Judge of this Court granted leave to appeal (17 NY3d 818 [2011]), and we now affirm.
II
Most people no doubt think they know what “kidnapping” means, but the term is a hard one to define. Penal Law § 135.20 says simply: “A person is guilty of kidnapping in the second degree when he abducts another person.” But the statutory definition of “abduct” is more complicated:
“ ‘Abduct’ means to restrain a person with intent to prevent his liberation by either (a) secreting or holding him in a place where he is not likely to be found, or (b) using or threatening to use deadly physical force.” (Penal Law § 135.00 [2].)
And the statutory definition of “restrain” is more complicated still:
“ ‘Restrain’ means to restrict a person’s movements intentionally and unlawfully in such manner as to interfere substantially with his liberty by moving him from one place to another, or by confining him either in the place where the restriction commences or in a place to which he has been moved, without consent and with knowledge that the restriction is unlawful. A person is so moved or confined ‘without consent’ when such is accomplished by (a) physical force, intimidation or deception, or (b) any means whatever, including acquiescence of the victim, if he is a child less than sixteen years old or an incompetent *327person and the parent, guardian or other person or institution having lawful control or custody of him has not acquiesced in the movement or confinement.” (Penal Law § 135.00 [1].)
A final layer of complexity is added by Penal Law § 135.30, which says:
“In any prosecution for kidnapping, it is an affirmative defense that (a) the defendant was a relative of the person abducted, and (b) his sole purpose was to assume control of such person.”
We must interpret these statutes to decide whether defendant could be found, on the evidence in this case, to have kidnapped his child. We begin with some relatively easy issues. First, the jury had a basis for rejecting the affirmative defense: It could rationally find that defendant’s “sole purpose” was not to “assume control” of the child, but that at least part of his purpose was to prevent his own arrest. Secondly, it is undisputed that defendant threatened to use “deadly physical force” to prevent the police from taking his daughter from him; thus the last part of the definition of “abduct” is not a problem here.
The decisive question is whether defendant “restrain[ed]” the child, according to the statutory definition of that term. Certainly, he intentionally moved the child from one place to another (from the outside of the house to the inside), and also confined her to the place (the bedroom) to which she had been moved. Defendant argues that he did not “restrict” her “movements” or “interfere” with her “liberty” because a six-week-old child is not capable of going or remaining anywhere voluntarily. But this argument is untenable: it implies that no infant could ever be kidnapped. A restriction on movement, and an interference with “liberty,” should be deemed to exist whenever the lawful movement of a person, including the lawful movement of a child by adults, is hindered.
It remains to decide whether defendant restricted the child’s movements “unlawfully,” “without consent” and “with knowledge that the restriction [was] unlawful.” He argues that it was impossible for him, a custodial parent with as much right to control the child as Mary had, to act unlawfully or without consent, or to know that he was acting unlawfully, either by moving the child or by preventing her from being moved. As the custodial parent, he says, he could lawfully take the child anywhere he wanted, and the only consent he needed was his *328own. Under the statute, he points out, “consent” exists when “the parent, guardian or other person . . . having lawful control or custody” has “acquiesced in the movement or confinement” (Penal Law § 135.00 [1] [b]).
Concededly, defendant had, in general, a right to control his child’s movements. Had he put the child in his car and driven her to his home in Brooklyn, his behavior would have been lawful. But we reject the idea that he could lawfully move or prevent the movement of the child in the way he did here, or that he could give “consent” to his own act in doing so; there comes a point where even a custodial parent’s control over a child’s movements is unlawful, and indeed obviously so.
We have found no New York decision that sheds much light on the issue before us, but courts in other states have faced similar problems. In State v Viramontes (163 Ariz 334, 788 P2d 67 [1990]), the Supreme Court of Arizona upheld a kidnapping conviction under a statute that contained a definition of “restrain” much like New York’s (see Ariz Rev Stat Ann § 13-1301 [2], quoted at 163 Ariz at 336, 788 P2d at 69). The defendant in that case had put his newborn child in a cardboard box, driven it to a restaurant and abandoned it in a parking lot. The court held that, though the defendant was the child’s custodial parent, he lacked legal authority to “consent” to his own act of abandonment, observing: “under no imaginable circumstances could the legislature have intended that defendant’s . . . taking the child to abandon it be legally authorized” (163 Ariz at 338, 788 P2d at 71).
In Muniz v State (764 So 2d 729 [Fla 2d DCA 2000]), a Florida District Court of Appeal confronted a set of facts almost exactly like ours: The defendant there, confronted by police officers demanding that he hand over his month-old child, reacted by picking up a razor and threatening the baby with it, thus holding the officers at bay for hours. The Muniz court reversed the defendant’s conviction for kidnapping, holding that someone who was a “parent” under Florida law could not be guilty of kidnapping his child when there was no court order depriving him of custody. In a later decision, however, the Florida Supreme Court overruled Muniz and held “that a parent is not exempt from criminal liability for kidnapping his or her own child” (Davila v State, 75 So 3d 192, 197 [2011]; see also State v Siemer, 454 NW2d 857 [Iowa 1990]).
Like the Supreme Courts of Arizona, Florida and Iowa, we conclude that a kidnapping by a custodial parent of his own *329child is not a legal impossibility. It is possible, though only in cases, like this one, where a defendant’s conduct is so obviously and unjustifiably dangerous or harmful to the child as to be inconsistent with the idea of lawful custody.
Our holding should not be too readily extended. Not every parent who disciplines a child inappropriately—not even every parent who commits child abuse—becomes a kidnapper when he or she causes the child to move from place to place, or to remain stationary. But when a man holds a knife to his child and threatens to murder her if anyone tries to take her from him, a line has been crossed. We hold that, on the facts found by the jury with support in the record, defendant’s restriction of his daughter’s movements was unlawful; that he could not consent to it, because at the time of the crime he did not have “lawful control or custody” of his daughter; and that the unlawfulness was blatant enough to justify the inference that he knew he was acting unlawfully. The evidence that he committed second-degree kidnapping was legally sufficient.
Defendant’s remaining arguments lack merit.
Accordingly, the order of the Appellate Division should be affirmed.